Citation Nr: 0505409	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  00-20 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include bipolar disorder.  


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The appellant had active military service from August 1988 to 
December 1988.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a July 2000 rating decision that 
denied service connection for a psychiatric disability.  The 
appellant filed a notice of disagreement (NOD) in September 
2000, and the RO issued a statement of the case (SOC) later 
in September 2000.  The appellant filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
October 2000.  

In February 2001, the appellant testified during a hearing 
before RO personnel; a transcript of that hearing is of 
record.  

In a July 2001 decision, the Board denied the appellant's 
claim for service connection for a psychiatric disability to 
include bipolar disorder.  The appellant appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In August 2001, the appellant appointed 
Francis M. Jackson, a private attorney, as her 
representative.  In March 2002, counsel for the Secretary of 
VA and the appellant filed a joint motion with the Court to 
vacate the July 2001 Board decision and to remand that issue 
for readjudication.  In a March 2002 Order, the Court granted 
the joint motion, vacating the Board's July 2001 decision, 
and remanding the case to the Board for further proceedings 
consistent with the joint motion.

In November 2002, the Board referred the case to the VA 
Veterans Health Administration (VHA) for an expert medical 
opinion, pursuant to 38 U.S.C.A. § 7109 (West 2002) and 38 
C.F.R. § 20.901 (2004).  In March 2003, the requested opinion 
was rendered, and the Board furnished a copy of that opinion 
to the appellant's attorney in April 2003.  

In April 2003, a Deputy Vice Chairman of the Board granted 
the appellant's motion, filed through her attorney, to 
advance the appeal on the Board's docket, pursuant to 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2004).

In a June 2003 decision, the Board again denied the 
appellant's claim for service connection for a psychiatric 
disability to include bipolar disorder.  The appellant later 
appealed that decision to the Court.  In August 2003, counsel 
for the Secretary of VA and appellant, filed a joint motion 
with the Court to vacate the June 2003 Board decision and to 
remand the issue on appeal for readjudication.  In an August 
2003 Order, the Court granted the joint motion, vacating the 
Board's June 2003 decision, and remanding the matter to the 
Board for further proceedings consistent with the joint 
motion.

In November 2003, in light of the Federal Circuit's decision 
in Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs (Secretary), 327 F.3d 1339 (Fed. Cir. 2003) cited to 
in the joint motion, the Board remanded this case to the RO 
for consideration of additional private medical evidence 
submitted directly to the Board, without a waiver of initial 
RO consideration, in December 2002.  

After completing the requested action, to include 
consideration of the VHA medical opinion, the RO continued 
denial of the appellant's claim (as reflected in the January 
2004 supplemental SOC (SSOC)).  

In March 2004, the appellant testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.  During the 
hearing, the appellant submitted a statement from a friend in 
support of her claim, along with a waiver of initial RO 
consideration.  The Board accepts the evidence for inclusion 
into the record.  See 38 C.F.R. § 20.800 (2004).  

In April 2004, the Board remanded the appellant's claim to 
the RO for compliance with the duties to notify and assist 
under the Veterans Claims Assistance Act of 2000 (VCAA).  In 
a January 2005 statement, the appellant and her attorney 
waived any additional notice or assistance under the VCAA 
with respect to the claim on appeal.  The RO later returned 
the appellant's claim to the Board.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  No chronic psychiatric problems were shown in service, 
and medical opinions addressing the medical relationship 
between a current psychiatric disability, to include bipolar 
disorder, and military service, weigh against the claim.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disability, to include bipolar disorder, are not met.  
38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No.  
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38  
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).   
To implement the provisions of the law, VA promulgated  
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)  
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A.  
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

Through a December 2003 notice letter, September 2000 SOC, 
and March 2001 and January 2004 SSOCs, the RO notified the 
appellant of the legal criteria governing her claim, the 
evidence that had been considered in connection with her 
appeal, and the bases for the denial of her claim.  After 
each, the appellant was afforded the opportunity to respond.  
Hence, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support her claim, and has been afforded ample opportunity to 
submit such information and evidence.  

The Board also finds that the December 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
appellant that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
appellant identify and provide the necessary releases for any 
medical providers from whom she wished the RO obtain and 
consider evidence.  

Also as regards VA's notice requirements, the Board notes 
that, in the recent decision of Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that proper VCAA notice 
should notify the veteran of: (1) the evidence that is needed 
to substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in the claimant's possession that 
pertains to this claim (or claims).  The Board notes that the 
record does not reflect that the appellant was specifically 
notified of the need to submit all evidence in her possession 
pertaining to her claim on appeal.  However, in this case, 
the appellant and her attorney have submitted evidence in 
support of the claim on appeal.  Furthermore, as noted above, 
the appellant and her attorney have waived any further notice 
under the VCAA and have reported that they have no further 
evidence to submit.  Thus, the Board finds that the four 
content of notice requirements have been met.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the appellant 
after the July 2000 rating action on appeal.  However, in 
this case, such makes sense, inasmuch as the VCAA was not 
enacted until November 2000, more than six months after the 
July 2000 rating decision.  The Board also finds that the 
lack of full, pre-adjudication notice in this case does not, 
in any way, prejudice the appellant.  

As indicated above, the September 2000 SOC as well as the 
March 2001 and January 2004 SSOCs notified the appellant what 
was needed to substantiate her claim and also identified the 
evidence that had been considered with respect to her claim.  
Furthermore, in the December 2003 notice letter, the 
appellant was advised of VA's responsibilities to notify and 
assist her in her claim.  After the SOC and each of the 
SSOCs, as well as the notice letter, the appellant was 
afforded an opportunity to respond.  The appellant has not 
otherwise identified any medical treatment providers from 
which she wishes the RO to obtain records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the appellant.  The appellant's 
service medical records have been obtained and associated 
with the claims file.  Numerous post-service private medical 
records from Washington County Mental Health Services, as 
well as VA clinical records have been obtained.  The 
appellant has had an opportunity to present evidence 
including testimony at both an RO hearing and Board 
videoconference hearing.  Additionally, the RO arranged for 
the veteran to undergo a VA examination in June 2000.  The 
Board subsequently obtained a VHA medical opinion regarding 
the issue on appeal.  

The Board notes that in a March 2001 Report of Contact, the 
appellant was noted as having made an attempt to obtain 
private emergency room treatment records from December 1988, 
but the records were reported by the appellant as having been 
purged by the medical facility and were no longer available.  
Otherwise the appellant has been given the opportunity to 
submit evidence to support her claim, which she has done.  
Significantly, neither the appellant nor her attorney has 
identified, and the record does not otherwise indicate, 
existing records pertinent to the claim on appeal that need 
to be obtained.  In fact, as noted above, in the January 2005 
letter, the appellant and her attorney specifically noted 
that they were satisfied that VA had complied with all 
obligations, to include those under the VCAA with respect to 
the duties to notify and assist.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.  



II.  Factual Background

The appellant's service medical records include the report of 
a June 1988 service entrance examination, reflecting a 
description of the appellant's psychiatric status as 
clinically normal.  Although in an attendant medical history 
questionnaire, the appellant reported having or having had 
depression or excessive worry, a physician noted that she had 
been treated for cancer of the cervix and was depressed and 
worried about the "cancer in situ problem."  
[Parenthetically, service medical records indicate that, 
although a Pap smear showed mild dysplasia, there was no 
diagnosis of cancer.] 

A September 1988 record includes a notation that the 
appellant had epigastric symptomatology and reported taking 
Zantac/Tagamet for a "nervous" stomach.  In October 1988, the 
appellant reported that she had stress in the family and 
multiple problems at home; the examiner rendered a 
provisional diagnosis of stress reaction.  An assessment of 
rule out peptic ulcer disease/gastritis/stress reaction also 
was made.  A consult with a chaplain was planned.  The 
remainder of the service medical records include no 
complaints, findings, or diagnoses of any psychiatric 
problems.  A November 1988 record reflects that a recent 
pelvic stress fracture had improved and the appellant was 
cleared for "administrative disposition."

Post-service, the first clinical evidence of a psychiatric 
disability was in July 1989, when private clinical records 
reveal the appellant's complaints to include "[']mood 
swings[']--one moment happy..., next 'blue' & irritable, very 
poor concentration, can't relax, often cries for no apparent 
reason."  Reportedly, the appellant was then living with 
friends.  Clinically, she had somewhat pressured speech, 
cried abruptly a few times during the interview, and did not 
have any indication of a thought disorder or dementia.  The 
impression was cyclothymia.  An August 1989 record reflects 
that she was on Lithium.  It was noted that she had stopped 
"weepy" spells and "continues to function well at work."  In 
September 1993, the appellant reported a history of adoption 
by a foster family who physically and mentally abused her, of 
returning to live with her alcoholic biological mother, and 
of "multiple hypomanic states extending back over years into 
her mid-adolescence."  The diagnosis was bipolar disorder.

An SSA award letter and accompanying medical records, dated 
in the 1990s, indicate that the appellant was unable to 
obtain employment due to her psychiatric disability, 
diagnosed as bipolar disorder.

In a February 2000 written statement, Ruth Skiff, M.A., a 
case manager for the Washington County Mental Health Services 
reported that the appellant was initially seen by a physician 
at that agency in July 1989, at which time she was diagnosed 
with bipolar disorder, mixed; and that her diagnosis had 
remained the same.

A June 2000 report of VA psychiatric examination includes a 
notation that the examiner had reviewed the appellant's 
claims file, to include the appellant's service medical 
records.  Following a clinical evaluation, the examiner 
opined that there was no clear record of psychiatric 
difficulty or treatment while in the service; that although 
the appellant had an unstable mood and affect with associated 
symptoms suggestive of a mood disorder, she did not have a 
true bipolar affective disorder; that the appellant appeared 
to have a difficult developmental history and much of her 
presentation on that examination was suggestive of an Axis II 
disorder; that there was no evidence of symptomatology or 
treatment during service; and that the appellant described 
her symptoms as beginning after service.  The diagnoses were 
mood disorder, not otherwise specified; and histrionic 
personality disorder.  

In an August 2000 addendum to the June 2000 VA psychiatric 
examination report, the examiner opined that the diagnosed 
mood disorder was treated within one year from service 
discharge, but that the condition did not represent a 
psychosis.  

In October 2000, the appellant submitted statements from four 
friends and her spouse.  The witnesses reported, in varying 
degrees, their 3- to 5-year history pf acquaintance with the 
appellant, and their perceptions of her behavior, 
particularly her moodiness.  The woman with whom the 
appellant stayed in December 1988 (right after service), 
reported that the appellant was very emotional and slept and 
cried often.  She stated that the appellant would have mood 
swings and yell at people.  She reported that she took the 
appellant to the emergency room in December 1988 because, 
when she came home, the appellant was sitting on the stairs 
sobbing and would not stop.  She recalled that hospital 
personnel referred the appellant to Washington County Mental 
Health Services.  Other friends offered comments as to the 
appellant's strength of character and moodiness.  One friend, 
who had known the appellant in high school and then renewed 
their friendship in 1996, stated that the appellant was 
emotionally strong during high school, but was currently 
temperamental and moody.  The appellant's spouse of six years 
reported that the appellant had been very moody throughout 
their marriage and was unable to hold a job for any length of 
time.  He stated that she would lose jobs because of her lack 
of concentration, and then would become depressed.  

During a February 2001 RO hearing, the appellant testified 
that the depression and anxiety identified on her service 
entrance examination report were related to the possibility 
that she had cervical cancer.  She stated that once that 
issue was resolved she was no longer depressed.  The 
appellant also testified that she had no treatment prior to 
service, but did feel anxious and depressed during basic 
training; and that because she was told not to report to sick 
call during training she did not seek treatment for her 
condition.  In addition, the appellant stated that she was 
treated for severe chest pain during service and was 
prescribed Zantac for her anxiety, that she was not treated 
by any psychiatric medical personnel during service, and that 
after discharge from service, she felt depressed and went to 
an emergency room in December 1988.  She testified that she 
did not actually seek treatment for psychiatric problems 
until July 1989.

A February 2002 psychological evaluation report from Frank 
Luongo, Ph.D., reflects his opinion that it could not be said 
with certainty or clarity that there was more than a temporal 
relationship between later difficulties and the appellant's 
perceived failure in military service.  In addition, Dr. 
Luongo noted that the failure in the military would have been 
a traumatic event to the appellant.  He also noted that the 
overwhelming responsibility for the many years of failure and 
dysfunction was most probably attributable to the formative 
impact of the early traumatic features of the appellant's 
upbringing and the severely deleterious effect, which these 
experiences had upon the appellant's coping capabilities.  

A November 2002 statement from Ruth Skiff at the Washington 
County Mental Health Services, reflects her report that the 
appellant had not required psychiatric treatment or support 
prior to December 1988 at which time she was discharged from 
military service.  Ms. Skiff noted that this appeared to 
indicate that the appellant's psychiatric diagnosis, which 
continued to be destabilizing, might have been brought about 
by the appellant's military service.  

A March 2003 VHA medical opinion from a VA psychiatrist 
reflects that it was at least as likely as not that the 
appellant's current chronic psychiatric disability did not 
have its onset in service and that the psychiatrist could not 
find any clear evidence suggesting that it was at least as 
likely as not that any current chronic psychiatric disability 
(other than a personality disorder) was the direct result of 
the appellant's period of active duty.  The VA psychiatrist 
further explained that based on the aforementioned October 
2000 written statement from the veteran's friend (the woman 
with whom the appellant reportedly stayed immediately after 
service discharge), it was his opinion that the appellant's 
current chronic psychiatric disability could be traced to the 
one-year period immediately following her discharge from 
service.

The VA psychiatrist also opined that in light of the October 
2000 written statement, there was a strong suggestion of the 
presence of bipolar disorder within the one-year period 
immediately following the appellant's discharge from service.  
However, the VA psychiatrist further explained that "[b]y 
modern DSM nomenclature, psychosis applies more to 
schizophrenia-spectrum disorders, not Bipolar Disorders, 
where mood symptoms predominate...."; and that "the modern 
sense of the word [']psychosis['] does not include the severe 
mood disorders of which the [']Bipolar disorder['] suffered 
by the appellant suffers."  The VA psychiatrist also stated 
that he could not find any record of the appellant reporting 
psychotic symptoms within the one-year period immediately 
following her discharge from service.

In response to the VHA medical opinion, the appellant 
submitted a May 2003 psychological evaluation from Dr. 
Luongo.  Dr. Luongo was noted to have examined the appellant 
in February 2002.  Following his review of the VHA medical 
opinion, Dr. Luongo opined that it was at least as likely as 
not that the appellant's current chronic psychiatric 
disability did not have an identifiable onset during her 
service period, although the psychiatric disability did 
clearly make its appearance within a one-year period after 
discharge from the service at significantly more than a ten 
percent degree of impairment.  Dr. Luongo also noted that he 
was in agreement with the VA psychiatrist who rendered the 
VHA opinion in that there was no clear evidence that it was 
at least as likely as not that any current chronic 
psychiatric disability (other than a personality disorder) 
was a direct result of the appellant's period of active duty.  

Dr. Loungo also noted that it did seem clear, from a 
technical point of view, that bipolar disorder, which was 
diagnosed in 1989, would have fallen under the classification 
of the DSM III and, therefore, would not have been considered 
a psychotic disorder.  It would however, prior to 1979, have 
been considered a psychotic disorder according to the 
previous diagnostic and statistical manual, DSM-II.  Dr. 
Loungo further noted that current DSM nomenclature placed 
bipolar disorder in a category of mood disorders, and in the 
absence of psychotic symptoms, it was considered to be 
outside of the scope of the word and term "psychosis."  

During a March 2004 videoconference hearing before the 
undersigned Veterans Law Judge, the appellant reiterated her 
prior contentions regarding the onset of her psychiatric 
disability and its relationship to service.  

A March 2004 statement from a friend of the appellant 
reflects that, in 1999 or 2000, the appellant was unaware 
that she was considered a veteran for purposes of declaring 
veteran's preference points for the purpose of the State of 
Vermont Office Worker examination.  

III. Analysis

The appellant asserts that her current psychiatric disability 
is related to her period of service.  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§1131.  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury, which was incurred in or aggravated 
by service.  38 C.F.R. §§ 3.102, 3.303(d).  Service 
connection requires findings as to the existence of a current 
disability and of a connection between the veteran's service 
and the disability.  Watson v. Brown, 4 Vet. App. 309 (1993).  

The Board also notes that certain chronic conditions, to 
include psychoses, are presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

In this cases, as indicated above, no chronic psychiatric 
problems were noted in service, although the evidence of 
record clearly establishes that the veteran has a current 
psychiatric disability, which has been diagnosed as bipolar 
disorder.  Extensive treatment records from Washington County 
Metal Health Services, which cover an 11-year period, include 
no opinion as to a relationship between the veteran's 
psychiatric disability as being related to military service. 

The only objective opinion that is supportive of the 
veteran's claim has been provided by Ms. Skiff of Washington 
County Mental Health Services.  While she opined that the 
appellant's psychiatric disability may have been related to 
military service, there is no indication from the record that 
Ms. Skiff is a medical doctor or a licensed psychologist, or 
otherwise possesses the necessary expertise to offer 
competent medical opinion.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998) ("lay testimony. . . . is not competent to 
establish, and therefore not probative of, a medical 
nexus").  Hence, her opinion is not probative of the 
question at issue. 

In this case, the only competent medical evidence that 
directly addresses a possible relationship between the 
appellant's current psychiatric disability and her active 
service are the June 2000 and July 2000 VA examination report 
and addendum, February 2002 and May 2003 medical reports from 
Dr. Luongo, and the March 2003 VHA medical opinion.  This 
evidence, collectively, tends to militate against the claim 
for service connection.  

As noted above, the June 2000 VA examiner found no evidence 
that the appellant's psychiatric disorder (assessed as a mood 
disorder) was diagnosed or treated while she was in service.  
Furthermore, Dr. Luongo and the VA psychiatrist who provided 
the VHA medical opinion both concluded that, other than a 
personality disorder, the appellant did not develop a 
psychiatric disability during her period of active service.  
The Board notes, however, that congenital or developmental 
abnormalities, such as a personality disorder, are not 
considered diseases or injuries within the meaning of 
applicable legislation and, hence, do not constitute 
disabilities for VA compensation purposes.  See 38 C.F.R. §§ 
3.303(c), 4.9 (2004).  While service connection may be 
granted, in limited circumstances, for disability due to 
aggravation of a constitutional or developmental abnormality 
by superimposed disease or injury (see VAOPGCPREC 82-90, 55 
Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 
245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), 
there is absolutely no medical evidence whatsoever that even 
suggests that such has occurred here, resulting in a current 
psychiatric disability for which service connection may be 
granted.  

The Board also points out that both Dr. Luongo and the 
provider of the VHA opinion concluded that the appellant's 
currently diagnosed psychiatric disability manifested itself 
to a compensable degree within one-year of her separation 
from service.  However, the June 2000 examiner noted that a 
mood disorder was not considered a psychosis, and Dr. Luongo 
noted that bipolar disorder was not considered a psychosis 
under the Third Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-III), which was in effect at the time bipolar 
disorder was first diagnosed in 1989.  Dr. Luongo's 
conclusion thus undercuts the unsupported assertions by the 
appellant's attorney that the bipolar disorder was recognized 
as a psychosis in 1989, and that the appellant wasn't aware 
that she was eligible to file a claim for VA benefits at that 
time.  The Board notes that the Fourth Edition of the DSM 
(the nomenclature of which has been adopted by the VA, see 38 
C.F.R. § 4.125 (2004)), which was in effect when the 
appellant filed her claim in February 2000, similarly 
establishes that neither a mood disorder or a bipolar is 
considered a psychosis.  Thus, while both physicians 
indicated the presence of a current psychiatric disability 
within one year of service, as neither currently diagnosed 
psychiatric disability is considered a psychosis, presumption 
service connection is not available to the appellant.

Finally, the Board notes that none of the medical opinions of 
record otherwise provides a nexus between any currently 
diagnosed psychiatric disability and service.  In fact, in 
determining that a current psychiatric disability did not 
have its onset in service, both Dr. Luongo and the provider 
of the VHA opinion apparently reached a contrary conclusion.  
Significantly, neither the appellant nor her attorney has 
either presented, or alluded to the existence of, any medical 
opinion that, in fact, establishes a medical relationship 
between any current psychiatric disability and service.  

Thus, as the only competent evidence on the question of 
medical nexus weighs against the claim, the claim for service 
connection for psychiatric disability, to include bipolar 
disorder, must be denied.

In reaching this conclusion, the Board has considered the 
assertions advanced by the appellant and her attorney in 
connection with her claim currently under consideration.  
However, as each is a layperson without the appropriate 
medical training and expertise, neither is competent to 
provide probative (persuasive) evidence on a medical matter.  
See Bostain, 11 Vet. App. at 127.  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, where, as here, the claim turns on a medical matter, 
medical evidence, not lay assertions, is needed to support 
the claim.  

The Board also has considered the applicability of the 
benefit-of-the doubt doctrine.  However, as the competent 
medical evidence weighs against the claim, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a psychiatric disability, to include 
bipolar disorder, is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


